Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  
“                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                
                            ” in the numerator of the fraction should read “                                
                                    
                                        
                                            W
                                        
                                        
                                            i
                                        
                                    
                                
                            ” to match the equation disclosed in the Specification.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection section”, “designated region acquisition section”, “redetection section”, “similarity degree calculation section”, “identification score calculation section” in claims 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the calculation of an identification score for a designated region using the identification score of the predefined regions and the degree of similarity. It is unclear whether the identification score for the predefined regions are predetermined or calculated in a similar manner to the candidate region or designated region. Additional clarification is required.
Claim 4 is rejected for depending on parent Claim 3 and inheriting all the deficiencies of Claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0230773 A1; hereafter: Cho), and further in view of Nishikawa et al. (US 6,058,322 A).
Regarding Claim 1, Cho teaches: a medical image processing apparatus for processing a medical image (Figure 1), comprising: a detection section (Figure 1: element 14) that detects, from the medical image, a candidate region which is a region including a lesion candidate or target tissue (Para 70: “The lesion detector 14 may determine whether the received image from the image acquirer 12 includes one or more lesion candidate by applying a lesion detection algorithm to the received image, and may detect a location of each detected lesion candidate in the received image.”), and that calculates an identification score for the candidate region (Para 78: “The lesion candidate detector 33 may make each detected lesion candidate correspond to a score indicating a confidence level thereof. A confidence level score may be a measurement that represents a possibility that each lesion candidate would be determined to be a true lesion.”) but does not explicitly teach a designated region acquisition section that acquires a designated region which is a region designated by an operator; and a redetection section that calculates an identification score for the designated region based on the designated region and multiple predefined regions which are regions used in a process of detecting the candidate region.
In a related art, Nishikawa teaches: a designated region acquisition section (Col. 36, Lines 51-52: “This method consists of a user interface (i.e., the computer 110, FIG. 3)”; Figure 3) that acquires a designated region which is a region designated by an operator (Col. 5, Lines 43-49: “In a user modification mode, during classification, a user modifies the located candidate abnormalities, the determined regions, and/or the extracted features, so as to modify the extracted features applied to the classification technique and the displayed results, and, during detection, a user modifies the located candidate abnormalities, the determined regions, and the extracted features, so as to modify the displayed results.”); and a redetection section (Figure 3) that calculates an identification score for the designated region (Figure 1 discloses that the modified results go back through segmentation, feature extraction, and identification) based on the designated region and multiple predefined regions which are regions used in a process of detecting the candidate region (Cho: Para 23: “a method of lesion detection involves detecting lesion candidates from a medical image, detecting anatomical objects from the medical image, verifying each of the lesion candidate based on anatomical context information comprising information regarding a location relationship between the lesion candidates and the anatomical objects”) for generating more accurate diagnosis.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho with the above teachings of Nishikawa to incorporate the user modification of candidate regions for further redetection and processing. The motivation in doing so would lie in the a more accurate final detection and diagnosis.
Regarding Claim 2, Cho, in view of Nishikawa, teaches: the medical image processing apparatus according to claim 1, wherein the redetection section has a similarity degree calculation section (Cho: Figure 3: element 37) that calculates a degree of similarity between the designated region and each of the multiple predefined regions (Cho: Para 20: “The relationship information may include at least one of a distance between each of the lesion candidates and each of the anatomical objects, a location of each of the lesion candidates relative to each of the anatomical objects, and information on similarity between each of the lesion candidates and each of the anatomical objects in terms of brightness, texture, or shape.”), and an identification score calculation section that calculates an identification score for the designated region (Cho: Figure 3: element 37; the lesion candidate verifier reevaluates the region; Cho: Para 78: “The lesion candidate detector 33 may make each detected lesion candidate correspond to a score indicating a confidence level thereof. A confidence level score may be a measurement that represents a possibility that each lesion candidate would be determined to be a true lesion.”) based on the degree of similarity and an identification score for each of the multiple predefined regions (Cho: Figure 7 shows anatomical objects and regions along with their associated scores. The lesion candidate verifier of Cho reevaluates and verifies candidate regions based on these anatomical objects and regions. Therefore, Cho discloses the limitation that a new score is calculated based on similar anatomical objects and their respective scores.). 
Regarding Claim 5, Cho, in view of Nishikawa, further teaches: the medical image processing apparatus according to claim 1, wherein the designated region is generated by deforming the candidate region (Nishikawa: Col. 60, Lines 60-67: “The add/delete microcalcification function is particularly useful in the cases where two of more clusters are close to each other. In this situation, the delineation of cluster boundary (which is often arbitrary and subjective) is frequently critical to the cluster feature values. For example, the cluster areas of two small clusters will typically be quite different from the cluster area of a large cluster which consists of both of the small clusters.”; the adding and deleting of microcalcification to further delineate clusters of microcalcification involves the deforming the original candidate region) for the same reasons and motivations as Claim 1.
Regarding Claim 6, Cho, in view of Nishikawa, further teaches: the medical image processing apparatus according to claim 1, wherein the designated region has any one of shapes including a rectangular shape, an elliptic shape, a circular shape, a polygonal shape, and a closed region by a free form curve (Nishikawa: Figure 26B shows the annotations of lesions/microcalcifications that can be determined by the detection section or modified by a user according to the description found in Col. 5, Lines 43-49 and Col. 60, Lines 60-67) for the same reasons and motivations as Claim 1.
Regarding Claim 7, Cho, in view of Nishikawa, further teaches: the medical image processing apparatus according to claim 1, wherein the identification score is an index including at least one of a degree of abnormality, a degree of malignancy, likelihood of tissue classification, and likelihood of lesion category (Nishikawa: Abstract: “the extracted features are applied to a classification technique, such as an artificial neural network (ANN) to produce a classification result (i.e., probability of malignancy in the form of a number and a bar graph), and the classification result is displayed along with the digitized medical image annotated with the region and the candidate abnormalities within the region.”; the probability of malignancy is interpreted to be similar to the likelihood of tissue classification) for the same reasons and motivations as Claim 1.
Regarding Claim 8, Claim 8 recite a method that is implemented by the apparatus of Claim 1. Therefore, the rejection of Claim 1 is equally applied. (See: Cho: Figure 11; Nishikawa: Figure 1)

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and pending the rejection under 35 U.S.C. 112(b).
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3-4 recite the calculation of an identification score of the designated region by normalizing the identification score of predefined regions according to the degree of similarity calculated for each predefined region. Such limitations are neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior arts. Relevant art, such as currently cited Cho, discloses the verification and reevaluation of candidate regions using similarity measures of different regions of an image. However, Cho and the relevant art are silent on the calculation of the score by normalizing the scores of predefined regions using the degree of similarity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi et al. (US 2021/0350908 A1), Madabhushi et al. (US 2017/0039737 A1), Chang et al. (US 2014/0142413 A1), Hartman et al. (US 7,146,031 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668